SECOND DIVISION
                               ANDREWS, P. J.,
                           MILLER and BRANCH, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules/


                                                                   January 23, 2015




In the Court of Appeals of Georgia
 A15A0092. THE STATE v. ANDRADE.

      MILLER, Judge.

      On June 6, 2014, the trial court entered an order granting Aram Andrade’s

motion to suppress his incriminating statements on the basis that the statements were

involuntary. The State filed a notice of appeal of this order on June 23, 2014.

However, pursuant to a recent amendment to OCGA § 5-7-1 (a) (5) (A), which

became effective on July 1, 2013, the State was required to file its notice of appeal

within two days of the trial court’s ruling.1 The proper and timely filing of a notice

of appeal is an absolute requirement to confer jurisdiction on this Court. See Couch


      1
       The two-day requirement does not apply to pretrial orders excluding evidence
on the basis that it was illegally seized, nor orders excluding the results of drug or
alcohol tests. See OCGA § 5-7-1 (a) (4). Here, however, the appeal excludes “other
evidence” and, therefore, comes within the ambit of OCGA § 5-7-1 (a) (5).
v. United Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997).

Because the State’s notice of appeal was untimely filed 17 days after entry of the trial

court’s order, we lack jurisdiction. Accordingly, this appeal is DISMISSED.

      Appeal dismissed. Andrews, P. J., and Branch, J., concur.




                                           2